 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SKYLER JAMES FOWLER,                                   Case No.: 2:19-cv-01418-APG-DJA

 4          Plaintiff                                      Order Setting Status Conference

 5 v.

 6 STEVEN SISOLAK, et al.,

 7          Defendants

 8         Plaintiff Skyler James Fowler contends he did not receive the MRI that I ordered. ECF

 9 No. 138 at 5. I will conduct a status conference on Wednesday, May 12, 2021 at 10:30 a.m. to

10 discuss this further. The defendants should be prepared to address this allegation and when an

11 MRI will be provided. The conference will be conducted by video or telephone. Instructions

12 about how to access the conference will be provided closer to the date of the conference.

13         DATED this 4th day of May, 2021.

14
                                                        ANDREW P. GORDON
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23
